141 S.E.2d 278 (1965)
264 N.C. 230
Lillie H. PETREA, Plaintiff,
v.
RYDER TANK LINES, INC., Original Defendant, and
Oscar A. Petrea, Additional Defendant.
No. 439.
Supreme Court of North Carolina.
April 7, 1965.
*279 Walser, Brinkley, Walser & McGirt, Lexington, for original defendant, appellant.
Hudson, Ferrell, Petree, Stockton, Stockton & Robinson, Winston-Salem, and J. Lee Wilson, Lexington, for additional defendant, appellee.
PER CURIAM:
A defendant who has been sued for tort may bring into the action for the purpose of enforcing contribution under G.S. § 1-240 only a joint tort-feasor whom plaintiff could have sued originally in the same action. Jones v. Douglas Aircraft Co., 253 N.C. 482, 117 S.E.2d 496; Wilson v. Massagee, 224 N.C. 705, 32 S.E.2d 335, 156 A.L.R. 922. The law of West Virginia does not permit one spouse to sue the other in tort. Campbell v. Campbell, 145 W.Va. 245, 114 S.E.2d 406; Poling v. Poling, 116 W.Va. 187, 179 S.E. 604. North Carolina applies the lex loci delicti.
"We have in previous decisions held claimant's right to recover and the amount which may be recovered for personal injuries must be determined by the law of the state where the injuries were sustained; if no right of action exists there, the injured party has none which can be enforced elsewhere." Shaw v. Lee, 258 N.C. 609, 610, 129 S.E.2d 288, 289.
Original defendant concedes in its brief that if the rule which was followed in Shaw v. Lee, supra, is applied to this case, the decision of the court below should be affirmed. It argues, however, that we should overrule Shaw v. Lee, supra, and thus abandon our well-established conflicts rule, in order to apply the law of the state which has had "the most significant relationship or contacts with the matter in dispute"in this case, appellant contends, North Carolina. Such an approach is referred to as the "center of gravity" or "grouping of contacts" theory. See Annot., Choice of law in application of automobile guest *280 statutes, 95 A.L.R. 2d 12, 49. Notwithstanding that appellant's counsel in his brief and in his argument presented his case to this court in the best possible light, the same reasons which dictated our decision in Shaw v. Lee, supra, constrain us to adhere to it.
The judgment of the court below is
Affirmed.